Gray, C. J.
Under the Gen. Sts. <?. 155, § 5, which provide that, “ in actions of contract, brought to recover the balance due upon a mutual and open account current, the cause of action shall be deemed to have accrued at the time of the last item proved in the account,” it is sufficient to prove mutual deal ings between the parties, consisting of sales made, or services performed, by each party, to or for the other, creating mutual debts, and which by mutual agreement are to be set off against one another, and are entered in an account stated by the plaintiff, even if no balance has been struck; and the statute of limitations, begins to run only from the date of the last item on either side of the account. The case is governed by Penniman v. Rotch, 3 Met. 216. Judgment affirmed.